Motion by claimant-appellant for permission to prosecute appeal as a poor person and for assignment of counsel. Motion granted, without costs, only to the extent that the appeal may be heard upon the board’s original file and upon seven copies of a brief and appendix containing those papers filed on claimant-appellant’s application for reconsideration. Upon this appeal, the court’s review will be limited to the question of whether the board’s denial of reconsideration was arbitrary or capricious (Matter of Barrow v Loon Lake Hotel, 3 AD2d 783, 784). Motion in all other respects denied. Mahoney, P. J., Sweeney, Main, Mikoll and Herlihy, JJ., concur.